Exhibit 10.01

USG Corporation

6.30% Senior Notes due 2016

REGISTRATION RIGHTS AGREEMENT

November 17, 2006

Citigroup Global Markets Inc.

Banc of America Securities LLC

As Representatives of the Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

USG Corporation, a corporation organized under the laws of the State of Delaware
(the “Company”), proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 6.30% Senior Notes due 2016 (the “Securities”), upon the
terms set forth in the Purchase Agreement between the Company and the
Representatives dated November 14, 2006 (the “Purchase Agreement”) relating to
the initial placement (the “Initial Placement”) of the Securities. To induce the
Initial Purchasers to enter into the Purchase Agreement and to satisfy a
condition to your obligations thereunder, the Company agrees with you for your
benefit and the benefit of the holders from time to time of the Securities
(including the Initial Purchasers) and the New Securities (as defined below)
(each a “Holder” and, collectively, the “Holders”), as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Securities.



--------------------------------------------------------------------------------

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the preamble hereto.

“Deferral Period” shall have the meaning indicated in Section 4(k)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Registration Period” shall mean the one-year period following
the consummation of the Registered Exchange Offer, exclusive of any period
during which any stop order shall be in effect suspending the effectiveness of
the Exchange Offer Registration Statement.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Company on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration statement,
including post-effective amendments thereto, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Company or any
Affiliate of the Company).

“Final Memorandum” shall mean the offering memorandum, dated November 14, 2006,
relating to the Securities, including any and all exhibits thereto and any
information incorporated by reference therein as of such date.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Securities and the New
Securities, dated as of November 1, 2006, between the Company and Wells Fargo
Bank, National Association, as trustee, as the same may be amended from time to
time in accordance with the terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchaser” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 6(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities registered under a Registration
Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.

 

2



--------------------------------------------------------------------------------

“NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.

“New Securities” shall mean debt securities of the Company substantially
identical in all material respects to the Securities (except that the transfer
restrictions shall be modified or eliminated, as appropriate) to be issued under
the Indenture.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the proposed offer of the Company to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.

“Registrable Securities” shall mean (i) Securities other than those that have
been (A) registered under a Registration Statement and disposed of in accordance
therewith or (B) distributed to the public pursuant to Rule 144 under the Act or
any successor rule or regulation thereto that may be adopted by the Commission
and (ii) any New Securities resale of which by the Holder thereof requires
compliance with the prospectus delivery requirements of the Act.

“Registration Default Damages” shall have the meaning set forth in Section 8
hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

“Representatives” shall have the meaning set forth in the preamble hereto.

“Securities” shall have the meaning set forth in the preamble hereto.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” has the meaning set forth in Section 3(b) hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof which covers some or
all of the

 

3



--------------------------------------------------------------------------------

Securities or New Securities, as applicable, on an appropriate form under
Rule 415 under the Act, or any similar rule that may be adopted by the
Commission, all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

“Trustee” shall mean the trustee with respect to the Securities and New
Securities under the Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2. Registered Exchange Offer. (a) The Company shall prepare and, not later than
150 days following the Closing Date, shall file with the Commission the Exchange
Offer Registration Statement with respect to the Registered Exchange Offer. The
Company shall use its reasonable best efforts to cause the Exchange Offer
Registration Statement to become effective under the Act within 210 days of the
Closing Date and to complete the Registered Exchange Offer not later than 240
days following the Closing Date.

(b) Upon the effectiveness of the Exchange Offer Registration Statement, the
Company shall promptly commence the Registered Exchange Offer, it being the
objective of such Registered Exchange Offer to enable each Holder electing to
exchange Securities for New Securities (assuming that such Holder is not an
Affiliate of the Company, acquires the New Securities in the ordinary course of
such Holder’s business, has no arrangements with any person to participate in
the distribution of the New Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such New Securities from and after their receipt without any limitations
or restrictions under the Act and without material restrictions under the
securities laws of a substantial proportion of the several states of the United
States.

(c) In connection with the Registered Exchange Offer, the Company shall:

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
and not more than 30 Business Days after the date notice thereof is mailed to
the Holders (or, in each case, longer if required by applicable law);

(iii) use its reasonable best efforts to keep the Exchange Offer Registration
Statement continuously effective under the Act and supplemented and amended as
required, under the Act to ensure that it is available for sales of New
Securities by Exchanging Dealers during the Exchange Offer Registration Period;

 

4



--------------------------------------------------------------------------------

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate thereof;

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

(vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Company is
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Company has not entered into any arrangement or
understanding with any person to distribute the New Securities to be received in
the Registered Exchange Offer and that, to the best of the Company’s information
and belief, each Holder participating in the Registered Exchange Offer is
acquiring the New Securities in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of the New Securities; and

(vii) comply in all respects with all applicable laws.

(d) As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

(ii) deliver to the Trustee for cancellation in accordance with Section 4(s) all
Securities so accepted for exchange; and

(iii) cause the Trustee promptly to authenticate and deliver to each Holder of
Securities a principal amount of New Securities equal to the principal amount of
the Securities of such Holder so accepted for exchange.

(e) Each Holder hereby acknowledges and agrees that any Holder using the
Registered Exchange Offer to participate in a distribution of the New Securities
or who is a Broker Dealer who purchased notes from the Company to resell
pursuant to Rule 144A or any other available exemption under the Securities Act
(x) could not under Commission policy as in effect on the date of this Agreement
rely on the position of the Commission in Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc. (pub. avail. June 5,
1991), as interpreted in the Commission’s letter to Shearman & Sterling dated
July 2, 1993 and similar no-action letters; (y) may not tender Securities in the
Registered Exchange Offer; and (z) must comply with the registration and
prospectus delivery requirements of the Act in connection with any secondary
resale transaction, which must be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K under the Act if the resales are of New
Securities obtained

 

5



--------------------------------------------------------------------------------

by such Holder in exchange for Securities acquired by such Holder directly from
the Company or one of its Affiliates. Accordingly, each Holder participating in
the Registered Exchange Offer shall be required to represent to the Company
that, at the time of the consummation of the Registered Exchange Offer:

(i) any New Securities received by such Holder will be acquired in the ordinary
course of business;

(ii) such Holder will have no arrangement or understanding with any person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Act;

(iii) such Holder is not an Affiliate of the Company; and

(iv) if not a Broker Dealer, such Holder is not engaged in, and does not intend
to engage in, the distribution of the New Securities within the meaning of the
Act.

(f) If any Initial Purchaser determines that it is not eligible to participate
in the Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the request of such Initial
Purchaser, the Company shall issue and deliver to such Initial Purchaser or the
person purchasing New Securities registered under a Shelf Registration Statement
as contemplated by Section 3 hereof from such Initial Purchaser, in exchange for
such Securities, a like principal amount of New Securities. The Company shall
use its reasonable best efforts to cause the CUSIP Service Bureau to issue the
same CUSIP number for such New Securities as for New Securities issued pursuant
to the Registered Exchange Offer.

3. Shelf Registration. (a) If (i) due to any change in law or applicable
interpretations thereof by the Commission’s staff, the Company determines upon
advice of its outside counsel that it is not permitted to effect the Registered
Exchange Offer as contemplated by Section 2 hereof; (ii) for any other reason
the Registered Exchange Offer is not consummated within 240 days of the date
hereof; (iii) within thirty (30) days following the consummation of the
Registered Exchange Offer any Initial Purchaser so requests with respect to
Securities that are not eligible to be exchanged for New Securities in the
Registered Exchange Offer and that are held by it following consummation of the
Registered Exchange Offer; (iv) any Holder (other than an Initial Purchaser) is
not eligible to participate in the Registered Exchange Offer and such Holder
delivers a written request to the Company within thirty (30) days following the
consummation of the Registered Exchange Offer; or (v) in the case of any Initial
Purchaser that participates in the Registered Exchange Offer or acquires New
Securities pursuant to Section 2(f) hereof, such Initial Purchaser does not
receive freely tradeable New Securities in exchange for Securities constituting
any portion of an unsold allotment (it being understood that (x) the requirement
that an Initial Purchaser deliver a Prospectus containing the information
required by Item 507 or 508 of Regulation S-K under the Act in connection with
sales of New Securities acquired in exchange for such Securities shall result in
such New Securities being not “freely tradeable”; and (y) the requirement that
an Exchanging Dealer deliver a Prospectus in connection with sales of New
Securities acquired in the Registered Exchange Offer in exchange for Securities
acquired as a result of market-making activities or other trading activities
shall not

 

6



--------------------------------------------------------------------------------

result in such New Securities being not “freely tradeable”) and such Initial
Purchaser delivers a written request to the Company within thirty (30) days
following the consummation of the Registered Exchange Offer, the Company shall
effect a Shelf Registration Statement in accordance with subsection (b) below.

(b) (i) The Company shall as promptly as reasonably practicable (but in no event
more than 30 days after so required or requested pursuant to this Section 3),
file with the Commission and shall use its reasonable best efforts to cause to
be declared effective under the Act within 90 days after so required or
requested, a Shelf Registration Statement relating to the offer and sale of the
Securities or the New Securities, as applicable, by the Holders thereof from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in such Shelf Registration Statement; provided, however,
that nothing in this Section 3(b) shall require the filing of a Shelf
Registration Statement prior to the deadline for filing the Exchange Offer
Registration Statement set forth in Section 2(a) hereof; and provided, further,
that no Holder (other than an Initial Purchaser) shall be entitled to have the
Securities held by it covered by such Shelf Registration Statement unless such
Holder agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder; and provided further, that with respect to New
Securities received by an Initial Purchaser in exchange for Securities
constituting any portion of an unsold allotment, the Company may, if permitted
by current interpretations by the Commission’s staff, file a post-effective
amendment to the Exchange Offer Registration Statement containing the
information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of its obligations under this subsection with respect thereto, and
any such Exchange Offer Registration Statement, as so amended, shall be referred
to herein as, and governed by the provisions herein applicable to, a Shelf
Registration Statement.

(ii) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period) from the date the Shelf Registration
Statement is declared effective by the Commission until the earlier of (A) the
second anniversary thereof or (B) the date upon which all the Securities or New
Securities, as applicable, covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement or cease to be outstanding.
The Company shall be deemed not to have used its reasonable best efforts to keep
the Shelf Registration Statement effective during the Shelf Registration Period
if it voluntarily takes any action that would reasonably be expected to result
in Holders of Securities covered thereby not being able to offer and sell such
Securities at any time during the Shelf Registration Period, unless such action
is (x) required by applicable law or otherwise undertaken by the Company in good
faith and for valid business reasons (not including avoidance of the Company’s
obligations hereunder), including the acquisition or divestiture of assets, and
(y) permitted pursuant to Section 4(k)(ii) hereof.

(iii) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
in all material respects with the applicable requirements of the Act; and

 

7



--------------------------------------------------------------------------------

(B) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

(a) The Company shall:

(i) furnish to each of the Representatives and to counsel for the Holders or
Initial Purchasers, not less than five Business Days prior to the filing thereof
with the Commission, a copy of any Exchange Offer Registration Statement and any
Shelf Registration Statement, and each amendment thereof and each amendment or
supplement, if any, to the Prospectus included therein (including all documents
incorporated by reference therein after the initial filing) and shall use its
reasonable best efforts to reflect in each such document, when so filed with the
Commission, such comments as the Representatives reasonably propose within a
reasonable time prior to such filing;

(ii) in the case of an Exchange Offer Registration Statement, include the
information in substantially the same form set forth in Annex A hereto on the
facing page of the Exchange Offer Registration Statement, in Annex B hereto in
the forepart of the Exchange Offer Registration Statement in a section setting
forth details of the Exchange Offer, in Annex C hereto in the underwriting or
plan of distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

(iii) in the case of an Exchange Offer Registration Statement, if requested by
an Initial Purchaser, include the information required by Item 507 or 508 of
Regulation S-K, as applicable, in the Prospectus contained in the Exchange Offer
Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders to the extent provided by such Holders to
the Company.

(b) The Company shall ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act; and

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

8



--------------------------------------------------------------------------------

(c) The Company shall advise the Representatives, the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Company a telephone or facsimile number and address for notices, and, if
requested by any Representative or any such Holder or Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii) through
(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):

(i) when a Registration Statement and any amendment thereto (not including any
documents incorporated by reference therein) has been filed with the Commission
and when the Registration Statement or any post-effective amendment thereto has
become effective;

(ii) of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

(d) The Company shall use its reasonable best efforts to prevent the issuance of
any order suspending the effectiveness of any Registration Statement or the
qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as possible the withdrawal thereof.

(e) The Company shall furnish to each Holder of Securities covered by any Shelf
Registration Statement, without charge, at least one copy of such Shelf
Registration Statement and any post-effective amendment thereto, including, upon
written request, all material incorporated therein by reference and all exhibits
thereto (including exhibits incorporated by reference therein).

 

9



--------------------------------------------------------------------------------

(f) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the Preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Company consents to the use
of the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Securities in connection with the offering and sale of the Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

(g) The Company shall furnish to each Exchanging Dealer which so requests,
without charge, at least one copy of the Exchange Offer Registration Statement
and any post-effective amendment thereto, including, upon written request, all
material incorporated by reference therein and all exhibits thereto (including
exhibits incorporated by reference therein).

(h) The Company shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such person may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.

(i) Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Company shall arrange, if necessary,
for the qualification of the Securities or the New Securities for sale under the
laws of such jurisdictions as any Holder shall reasonably request and shall
maintain such qualification in effect so long as required; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
Initial Placement, the Registered Exchange Offer or any offering pursuant to a
Shelf Registration Statement, in any such jurisdiction where it is not then so
subject.

(j) The Company shall cooperate with the Holders of Securities to facilitate the
timely preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request.

(k) (i) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall promptly (or within the time period
provided for by clause (ii) hereof, if applicable) prepare a post-effective
amendment to the applicable Registration Statement or an amendment or supplement
to the related Prospectus or file any other required document so that, as
thereafter delivered to Initial Purchasers of the securities included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the

 

10



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading. In such circumstances, the period of effectiveness of the
Exchange Offer Registration Statement provided for in Section 2 shall be
extended by the number of days from and including the date of the giving of a
notice of suspension pursuant to Section 4(c) to and including the date when the
Initial Purchasers, the Holders of the Securities and any known Exchanging
Dealer shall have received such amended or supplemented Prospectus pursuant to
this Section.

(ii) Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Company, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Company shall give notice (without notice of the
nature or details of such events) to the Holders that the availability of the
Shelf Registration is suspended and, upon actual receipt of any such notice,
each Holder agrees to suspend use of the Prospectus and not to sell any
Registrable Securities pursuant to the Shelf Registration until such Holder’s
receipt of copies of the supplemented or amended Prospectus provided for in
Section 4(k)(i) hereof, or until it is advised in writing by the Company that
the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. The period during which the availability of the Shelf
Registration and any Prospectus is suspended (the “Deferral Period”) shall not
exceed 45 days in any three-month period or 90 days in any twelve-month period.

(l) Not later than the effective date of any Registration Statement, the Company
shall use its reasonable best efforts to provide a CUSIP number for the
Securities or the New Securities, as the case may be, registered under such
Registration Statement and provide the Trustee with printed certificates for
such Securities or New Securities, in a form eligible for deposit with The
Depository Trust Company.

(m) The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) and Rule 158 of
the Act as soon as practicable after the effective date of the applicable
Registration Statement.

(n) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.

(o) Each Holder of Securities or New Securities to be sold pursuant to a Shelf
Registration Statement will be required to be named as a selling securityholder
in the Prospectus and shall deliver a copy of the Prospectus to purchasers in
connection with such sale. The Company may require such Holder to furnish to the
Company such information regarding the Holder and the distribution of such
Securities as the Company may from time to time reasonably require for inclusion
in such Registration Statement, and each such Holder shall furnish reasonably
promptly to the Company any additional information required to be disclosed in
order to make the information previously disclosed to the Company by such Holder
and included in such Shelf Registration Statement not misleading. The Company
may exclude from such Shelf Registration Statement the Securities of any Holder
that unreasonably fails to furnish such information within a reasonable time
after receiving such request.

 

11



--------------------------------------------------------------------------------

(p) In the case of any Shelf Registration Statement, the Company shall use its
reasonable best efforts to enter into customary agreements (including, if
requested, an underwriting agreement in customary form) and take all other
reasonably appropriate actions in order to expedite or facilitate the
registration or the disposition of the Securities, and in connection therewith,
if an underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 6 hereof.

(q) In the case of any Shelf Registration Statement, the Company shall:

(i) make reasonably available for inspection by the Holders of Securities to be
registered thereunder, any underwriter participating in any disposition pursuant
to such Registration Statement, and any attorney, accountant or other agent
retained by the Holders or any such underwriter all relevant financial and other
records and pertinent corporate documents of the Company and its subsidiaries,
subject to receipt by the Company of reasonable confidentiality agreements from
such Holders or underwriters;

(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with any
such Registration Statement as is customary for similar due diligence
examinations, subject to receipt by the Company of reasonable confidentiality
agreements from such Holders, underwriters, attorneys, accountants or agents;

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling Holder of Securities registered thereunder and the

 

12



--------------------------------------------------------------------------------

underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 4(k) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(q) shall be performed at (A) the effectiveness of such Registration Statement
and each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.

(r) In the case of any Exchange Offer Registration Statement, the Company shall,
if requested by an Initial Purchaser, or by a broker dealer that holds
Securities that were acquired as a result of market making or other trading
activities:

(i) make reasonably available for inspection by the requesting party, and any
attorney, accountant or other agent retained by the requesting party, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, subject to receipt by the
Company of reasonable confidentiality agreements from such requesting party;

(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
requesting party or any such attorney, accountant or agent in connection with
any such Registration Statement as is customary for similar due diligence
examinations, subject to receipt by the Company of reasonable confidentiality
agreements from such requesting party;

(iii) make such representations and warranties to the requesting party, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the requesting party and its counsel, addressed to the
requesting party, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the requesting party or its counsel;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and

 

13



--------------------------------------------------------------------------------

financial data are, or are required to be, included in the Registration
Statement), addressed to the requesting party, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary underwritten offerings, or if requested by the requesting party or its
counsel in lieu of a “comfort” letter, an agreed-upon procedures letter under
Statement on Auditing Standards No. 35, covering matters reasonably requested by
the requesting party or its counsel; and

(vi) deliver such documents and certificates as may be reasonably requested by
the requesting party or its counsel, including those to evidence compliance with
Section 4(k) and with conditions customarily contained in underwriting
agreements.

The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

(s) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the New Securities, the Company shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
cancelled in exchange for the New Securities. In no event shall such Securities
be marked as paid or otherwise satisfied.

(t) The Company shall use its reasonable best efforts if the Securities have
been rated prior to the initial sale of such Securities, to confirm such ratings
will apply to the Securities or the New Securities, as the case may be, covered
by a Registration Statement at the time the Registration Statement is declared
effective.

(u) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the NASD Rules) thereof, whether as
a Holder of such Securities or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company shall assist
such Broker-Dealer in complying with the NASD Rules.

(v) The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Securities or the New Securities, as
the case may be, covered by a Registration Statement.

5. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, will reimburse the
Holders for the reasonable fees and disbursements of one firm or counsel (which
shall initially be Mayer, Brown, Rowe & Maw LLP, but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith,
and, in the case of any Exchange Offer Registration Statement, will reimburse
the Initial Purchasers for the reasonable fees and disbursements of counsel
acting in connection therewith.

 

14



--------------------------------------------------------------------------------

6. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Holder of Securities or New Securities, as the case may be,
covered by any Registration Statement, each Initial Purchaser and, with respect
to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, the directors, officers, employees, Affiliates and agents of
each such Holder, Initial Purchaser or Exchanging Dealer and each person who
controls any such Holder, Initial Purchaser or Exchanging Dealer within the
meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other U.S. federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities or actions in respect thereof arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement as originally filed or in
any amendment thereof, or in any preliminary Prospectus or the Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the party claiming indemnification specifically for inclusion therein.
This indemnity agreement shall be in addition to any liability that the Company
may otherwise have.

The Company also agrees to indemnify as provided in this Section 6(a) or
contribute as provided in Section 6(d) hereof to Losses of each underwriter, if
any, of Securities or New Securities, as the case may be, registered under a
Shelf Registration Statement, their directors, officers, employees, Affiliates
or agents and each person who controls such underwriter on substantially the
same basis as that of the indemnification of the Initial Purchasers and the
selling Holders provided in this Section 6(a) and shall, if requested by any
Holder, enter into an underwriting agreement reflecting such agreement, as
provided in Section 4(p) hereof.

(b) Each Holder of securities covered by a Registration Statement (including
each Initial Purchaser that is a Holder, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers and each person who controls the Company within
the meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the

 

15



--------------------------------------------------------------------------------

indemnifying party in writing of the commencement thereof; but the failure so to
notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party severally agrees
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Registration Statement which resulted in such Losses; provided,
however, that in no case shall any Initial Purchaser be responsible for any
amount in excess of the purchase discount or commission applicable to such
Security, or in the case of a New Security, applicable to the Security that was
exchangeable into such New Security, as set forth in the Final Memorandum, nor
shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Registration Statement which resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason,

 

16



--------------------------------------------------------------------------------

the indemnifying party and the indemnified party shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the Initial Placement (before deducting expenses) as
set forth in the Final Memorandum. Benefits received by the Initial Purchasers
shall be deemed to be equal to the total purchase discounts and commissions as
set forth on the cover page of the Final Memorandum, and benefits received by
any other Holders shall be deemed to be equal to the value of receiving
Securities or New Securities, as applicable, registered under the Act. Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses. Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 6, each person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls the Company
within the meaning of either the Act or the Exchange Act, each officer and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.

7. Underwritten Registrations. (a) If any of the Securities or New Securities,
as the case may be, covered by any Shelf Registration Statement are to be sold
in an underwritten offering, the Managing Underwriters shall be selected by the
Majority Holders, subject to the reasonable approval of the Company.

(b) No Holder may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such Holder (i) agrees to sell such Holder’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

17



--------------------------------------------------------------------------------

8. Registration Defaults. If any of the following events shall occur, then the
Company shall pay liquidated damages (the “Registration Default Damages”) to the
Holders of Securities in respect of the Securities as follows:

(a) if any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the date specified for such filing in this
Agreement, then Registration Default Damages shall accrue on the Registrable
Securities at a rate of .25% per annum for the first 60 days from and including
such specified date and .50% per annum thereafter; or

(b) if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to the date by which reasonable best
efforts are to be used to cause such effectiveness under this Agreement, then
commencing on the day after such specified date, Registration Default Damages
shall accrue on the Registrable Securities at a rate of .25% per annum for the
first 60 days from and including such specified date and .50% per annum
thereafter; or

(c) if any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement, except as a result of the exercise by the
Company of its right to suspend use of a Shelf Registration Statement and the
released Prospectus pursuant to Section 4(k)(ii) hereof, then commencing on the
day the Registration Statement ceases to be effective, Registration Default
Damages shall accrue on the Registrable Securities at a rate of .25% per annum
for the first 60 days from and including such date on which the Registration
Statement ceases to be effective and .50% per annum thereafter;

provided, however, that (1) upon the filing of the Registration Statement (in
the case of paragraph (a) above), (2) upon the effectiveness of the Registration
Statement (in the case of paragraph (b) above), (3) upon the effectiveness of
the Registration Statement which had ceased to remain effective (in the case of
paragraph (c) above), or (4) upon the Securities or New Securities becoming
freely tradable under the Securities Act, Registration Default Damages shall
cease to accrue.

9. No Inconsistent Agreements. The Company has not entered into, and agrees not
to enter into, any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders herein or that otherwise conflicts with
the provisions hereof.

10. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Majority Holders; provided that, with respect to any
matter that directly or indirectly affects the rights of any Initial Purchaser
hereunder, the Company shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective; provided, further, that no amendment, qualification,
supplement, waiver or consent with respect to Section 8 hereof shall be
effective as against any Holder of Registered Securities unless consented to in
writing by such Holder; and provided, further, that the provisions of this
Article 10 may not be amended, qualified, modified or supplemented, and

 

18



--------------------------------------------------------------------------------

waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of the Initial Purchasers
and each Holder. Notwithstanding the foregoing (except the foregoing provisos),
a waiver or consent to departure from the provisions hereof with respect to a
matter that relates exclusively to the rights of Holders whose Securities or New
Securities, as the case may be, are being sold pursuant to a Registration
Statement and that does not directly or indirectly affect the rights of other
Holders may be given by the Majority Holders, determined on the basis of
Securities or New Securities, as the case may be, being sold rather than
registered under such Registration Statement.

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;

(b) if to the Representatives, initially at the address or addresses set forth
in the Purchase Agreement; and

(c) if to the Company, initially at its address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

12. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive in any action for specific performance the defense that a remedy at law
would be adequate.

13. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company thereto,
subsequent Holders of Securities and the New Securities, and the indemnified
persons referred to in Section 6 hereof. The Company hereby agrees to extend the
benefits of this Agreement to any Holder of Securities and the New Securities,
and any such Holder may specifically enforce the provisions of this Agreement as
if an original party hereto.

 

19



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

15. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

17. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

18. Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Company or its Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

20



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

 

Very truly yours, USG CORPORATION By:  

/s/ Karen L. Leets

Name:   Karen L. Leets Title:   Vice President and Treasurer

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

 

CITIGROUP GLOBAL MARKETS INC. BANC OF AMERICA SECURITIES LLC BY: CITIGROUP
GLOBAL MARKETS INC. By  

/s/ Brian D. Bednarski

Name:   Brian D. Bednarski Title:   Director



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The company has agreed that, starting on the expiration date
and ending on the close of business one year after the expiration date, it will
make this prospectus available to any broker-dealer for use in connection with
any such resale. See “Plan of Distribution”.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives new securities for its own account in exchange
for securities, where such securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such new
securities. See “Plan of Distribution”.

 

B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. This prospectus, as it may be
amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of new securities received in exchange for securities
where such securities were acquired as a result of market-making activities or
other trading activities. The company has agreed that, starting on the
expiration date and ending on the close of business one year after the
expiration date, it will make this prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, all dealers effecting transactions in the new securities may be
required to deliver a prospectus.

The company will not receive any proceeds from any sale of new securities by
brokers-dealers. New securities received by broker-dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the new securities or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such new securities. Any
broker-dealer that resales new securities that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such new securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
new securities and any commissions or concessions received by any such persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

For a period of one year after the expiration date, the company will promptly
send additional copies of this prospectus and any amendment or supplement to
this prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the holder of the
securities) other than commissions or concessions of any brokers or dealers and
will indemnify the holders of the securities (including any broker-dealers)
against certain liabilities, including liabilities under the Act.

 

C-1



--------------------------------------------------------------------------------

ANNEX D

Rider A

PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:  

 

Address:  

 

 

 

Rider B

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchange for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.